DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claims 1-9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”).
Examiner note: Lo claims priority to a provisional application dated Nov. 9, 2017. This is 18 days before Applicant’s earliest filing date. As such it would qualify under 35 USC § 102(a)(2). Applicant may attempt to disqualify it under 35 USC § 102(b)(2).
Regarding claim 1, Chung teaches at least in figure 1B:
a pair of adjacent vertical fins (F2s) on a substrate (110) having a trench (area around 136 between F2s) between the adjacent vertical fins (F2s); 

a discontinuous liner (134; Applicant argues that elements 143/180 make up the discontinuous material, but as shown in figure 17 143/180 contact each other. Further, Applicant claims no material difference between the first material 143 and the second material 180. Therefore, the term discontinuous is being treated as a label because 143/180 is continuous and there is no material difference between the claimed portions), 
wherein the discontinuous liner (134) comprises (as discussed above and shown below): 
a first material (top part of 134) on portions of the continuous liner located on the bottom portion of the facing sidewalls (middle or top portion of 132), and 
a second material (bottom part of 134) on portions of the continuous liner (132) on the base of the trench (bottom of 132); 
a fill layer (136) on the discontinuous liner (134) and between the pair of adjacent vertical fins (F2s), 
a gate structure (144/154) over the fill layer (136), the continuous liner (132), the discontinuous liner (134), and a top portion of each of the adjacent vertical fin (F2s).

	Regarding the limitation,
	Wherein the second material is different from the first material.
	In the remarks filed March 24, 2021 (“Remarks”), Applicant states that they have support for the above amendments based upon at least figure 5 and ¶ 0053.1 According to figure 5 and ¶ 
	Lo teaches that at least in figure 3C:
	That one can ion implant a dopant such as nitrogen into the trench between two fins of the substrate. Col. 5 at lines 4-38 generally, and at line 11 for nitrogen. Further, Lo teaches that one can directionally control the ion implantation such that one may, but may not control the tilt angle of the ion implantation. Id. Lo describes the same, if not greater, level of direction than Applicant in how to perform the ion implantation. 
	Therefore, based upon the directions of Lo it would have been obvious to one of ordinary skill in the art that they could perform an ion beam implantation doping of Chung in the same manner as described by Applicant. 
Further, it would have been obvious to one of ordinary skill in the art to add the dopant of Lo to the device of Chung because it can provide a high etching resistance. Shin ¶ 0033, where Shin uses plasma to perform the doping of the same dopant. Therefore, the plasma doping of shin and the ion beam implantation doping of Lo appear to be equivalent in that both introduce the same doping into the same type of device. As such the rational to use the doping of Shin applies equally to the rational of why one would combine Lo with Chung. Further, this doping would reduces or prevents the doped oxide film from being removed by the etching steps of Chung. 
	Based upon the discussion above it would have been obvious that the second material is different from the first material as one of ordinary skill in the art would be doping the discontinuous layer in the same manner and means as Applicant. 
Regarding claim 2, Chung does not teach:


	Lo teaches that at least in figure 3C, and Shin teaches at least in figures 1E-1J:
A similar process of forming the doped liner and sacrificial layer sections (doped section) as Applicant. Where in figure 1F Shin teaches doping layer 140. ¶ 0032. Based upon the specific dopant process used by one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art that some of the dopant 144 in figure 1F would also enter the layer 130 of Shin. 
It would have been obvious to one of ordinary skill in the art to add the dopant of Shin to the device of Chung because Shin teaches the doped oxide film 140a can provide a high etching resistance. ¶ 0033. This reduces or prevents the doped oxide film from being removed by the etching steps of Chung. 

Thus, the combination of Chung, Lo and Shin teach: 
wherein portions of the continuous (Cheng horizontal section of 132; Shin horizontal section of 130) and discontinuous (Cheng horizontal section of 134; Lo horizontal section 332; Shin horizontal section of 140a) liners on the base of the trench (Cheng between F2s)  between the substrate (Cheng 110; Shin 100) and the fill layer (Cheng 136) are doped (Shin  144)

	Examiner note: As Examiner has shown the equivalence of Lo and Shin, further references to the first and second material will be described with reference to Shin. However, it equally apples to the same structure in Lo.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in light of evidentiary reference Mallon et al. (US 5,278,103) (“Mallon”).
Regarding claim 3, Chung teaches at least in figure 1B:
wherein the densified fill layer (136) is a flowable (the term flowable is a process term that does not affect the final product, thus in the device claim it carries little patentable weight) oxide (¶ 0079, where 136 can be FSG, USG, BPSG, PSG, FOX, PE-TEOS, or TOSZ).
Chung does not state:
the densified fill layer has a dielectric constant of less than 3.9.
Mallon teaches:
That BPSG typically has a dielectric constant of about 3.6 to 3.9. 
Thus, based upon the evidence of Mallon, one of ordinary skill in the art would have known that BPSG would have been a material to meet this limitation as it can have a dielectric constant less than 3.9.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in light of evidentiary reference Mallon et al. (US 5,278,103) (“Mallon”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 4, Chung and Shin do not teach:
wherein the second material  includes germanium dioxide (GeO2) or amorphous carbon (a-C).
Chung teaches that second material (horizontal section of 134) is part of the channel packing layer (vertical section of 134), and are made of silicon oxide.
Cheng teaches:
That silicon oxide can be replaced by germanium dioxide. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 
Regarding claim 5, Chung teaches at least in figure 1B:
wherein the continuous liner (132) is made of a material selected from the group consisting of silicon oxide (SiO), silicon nitride (SiN), silicon oxynitride (SiON), silicon borocarbonitride (SiBCN), and a combination thereof  (¶¶ 0073-77, where it would have been obvious to one of ordinary skill in the art that 132 would be a silicon oxide material, based upon 
Regarding claim 6, Chung teaches at least in figure 1B:
wherein the continuous liner (132) has a thickness in the range of about 3 nm to about 8 nm (¶ 0077, where 132 can be 10Å (1nm) to 100Å (10nm)).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”), in view of Li et al., "Yttrium passivation of defects in GeO2  and GeO2/Ge interfaces", Appl. Phys. Lett. 110, 032903 (2017); https://doi.org/10.1063/1.4974291, Jan. 19, 2017 (“Li”).
Regarding claim 7, Chung and Shin do not teach:
wherein the second material comprises germanium oxide, and 
wherein a dopant in the second material is selected from the group consisting of yttrium (Y), aluminum (Al), scandium (Sc), and combinations thereof.

Chung teaches that:
 second material (horizontal section of 134) is part of the channel packing layer (vertical section of 134), and are made of silicon oxide.

Cheng teaches:
That silicon oxide can be replaced by germanium dioxide. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 
Li teaches:


Li teaches:
That when dopes germanium dioxide with yttrium one is able to produce an oxide with a lower etch rate and improved electrical reliability over silicon oxide. Id.

Based upon the combination of references,
It would have been obvious to one of ordinary skill in the art to substitute germanium dioxide for silicon oxide as they are art recognized equivalents, and it would have been known to dope the germanium oxide with yttrium as it would create a better oxide layer than silicon oxide based upon its improved electrical reliability and lower etch rate.
Regarding claim 8, Chung teaches at least in figure 1B:
wherein the gate structure (144/154) comprises a conductive gate layer (154) on at least a portion of the a gate dielectric layer (144).
Regarding claim 9, Chung teaches at least in figure 1B:
further comprising a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).



Claims 10-12, 14-16
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”).
Regarding claim 10, Chung teaches at least in figure 1B:
a pair of adjacent vertical fins (F2s) on a substrate (110) having a trench (area around 136 between F2s) between the adjacent vertical fins (F2s); 
a discontinuous liner (134; Applicant argues that elements 143/180 make up the discontinuous material, but as shown in figure 17 143/180 contact each other. Further, Applicant claims no material difference between the first material 143 and the second material 180. Therefore, the term discontinuous is being treated as a label because 143/180 is continuous and there is no material difference between the claimed portions), 
wherein the discontinuous liner (134) comprises (as discussed above and shown below): 
a first material (top part of 134) on portions of the continuous liner located on the bottom portion of the facing sidewalls (middle or top portion of 132), and 
a second material (bottom part of 134) on portions of the continuous liner (132) on the base of the trench (bottom of 132); 

a gate structure (144/154) over the fill layer (136), the continuous liner (132), the discontinuous liner (134), and a top portion of each of the adjacent vertical fin (F2s).

Regarding the limitation,
	Wherein the second material is different from the first material.
	In the remarks filed March 24, 2021 (“Remarks”), Applicant states that they have support for the above amendments based upon at least figure 5 and ¶ 0053.2 According to figure 5 and ¶ 0053 Applicant is able to have the first material and second material be different because they can perform a directional ion beam implant of the dopants. 
	Lo teaches that at least in figure 3C:
	That one can ion implant a dopant such as nitrogen into the trench between two fins of the substrate. Col. 5 at lines 4-38 generally, and at line 11 for nitrogen. Further, Lo teaches that one can directionally control the ion implantation such that one may, but may not control the tilt angle of the ion implantation. Id. Lo describes the same, if not greater, level of direction than Applicant in how to perform the ion implantation. 
	Therefore, based upon the directions of Lo it would have been obvious to one of ordinary skill in the art that they could perform an ion beam implantation doping of Chung in the same manner as described by Applicant. 
Further, it would have been obvious to one of ordinary skill in the art to add the dopant of Lo to the device of Chung because it can provide a high etching resistance. Shin ¶ 0033, where Shin uses plasma to perform the doping of the same dopant. Therefore, the plasma doping of shin and the ion beam implantation doping of Lo appear to be equivalent in that both introduce the same doping into the same type of device. As such the rational to use the doping of Shin applies equally to the rational of why one would combine Lo with Chung. Further, this doping would reduces or prevents the doped oxide film from being removed by the etching steps of Chung. 
	Based upon the discussion above it would have been obvious that the second material is different from the first material as one of ordinary skill in the art would be doping the discontinuous layer in the same manner and means as Applicant. 

Regarding claim 11, Chung teaches at least in figure 1B:
wherein a portion of the discontinuous liner on the base of the trench further comprises a third material (as stated in claim 10 above, there claim does not prevent the third material from being different from the first material and second material. Thus, 134 can be broken in to three sections and each section composed of a first, second, or third material, and each of the said materials are the same).
Regarding claim 14, Chung teaches at least in figure 1B:
wherein the gate structure (144/154) comprises a conductive gate layer (154) on at least a portion of a gate dielectric layer (144).
Regarding claim 15, Chung teaches at least in figure 1B:
further comprising a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).
Regarding claim 16, Chung teaches at least in figure 1B:
Wherein the fill layer has a bulk modulus greater than 20 GPa (> 20 GPa), and a hardness greater than 1 GPa (this is a product-by-process limitation, because the prior art teaches the claimed structural features it is obvious that it would have the same characteristics. Thus, it is obvious that the combined prior art teaches the above limitations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 12, Chung does not teach:
wherein the second material  includes germanium dioxide (GeO2) or amorphous carbon (a-C).
Chung teaches that second material (horizontal section of 134) is part of the channel packing layer (vertical section of 134), and are made of silicon oxide.
Cheng teaches:
That silicon oxide can be replaced by germanium dioxide. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”), in view of Li et al., "Yttrium passivation of defects in GeO2  and GeO2/Ge interfaces", Appl. Phys. Lett. 110, 032903 (2017); https://doi.org/10.1063/1.4974291, Jan. 19, 2017 (“Li”).
Regarding claim 13, Chung and Shin do not teach:
Wherein the second and third materials are doped, and 
wherein second material is selected from the group consisting of germanium dioxide (GeO2) and amorphous carbon (a-C) (see claims 10-11 for a discussion of the first, second, and third materials).

Chung teaches that:
 second material (horizontal section of 134) is part of the channel packing layer (vertical section of 134), and are made of silicon oxide.

Cheng teaches:
That silicon oxide can be replaced by germanium dioxide. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 

That silicon oxide can be replaced by germanium dioxide. Pg. 1, col. 1 at ¶¶ 1-3.

Li teaches:
That when dopes germanium dioxide with yttrium one is able to produce an oxide with a lower etch rate and improved electrical reliability over silicon oxide. Id.

Based upon the combination of references,
It would have been obvious to one of ordinary skill in the art to substitute germanium dioxide for silicon oxide as they are art recognized equivalents, and it would have been known to dope the germanium oxide with yttrium as it would create a better oxide layer than silicon oxide based upon its improved electrical reliability and lower etch rate.



Claims 17-20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”),
Regarding claim 17, Chung teaches at least in figure 1B:
a pair of adjacent vertical fins (F2s) on a substrate (110) having a trench (where 136 is located) between the adjacent vertical fins (F2s); 
a continuous liner (132) comprising (i) an inner liner section (vertical part of 132) on a bottom portion of sidewalls of the adjacent vertical fins (F2s) and (ii) a liner section (horiztonal part of 132) on a base of the trench (horizontal part of 132 is on a base of the trench); 
a discontinuous liner (134; Applicant argues that elements 143/180 make up the discontinuous material, but as shown in figure 17 143/180 contact each other. Further, Applicant claims no material difference between the first material 143 and the second material 180. Therefore, the term discontinuous is being treated as a label because 143/180 is continuous and there is no material difference between the claimed portions) on the continuous liner (132), 
the discontinuous liner (134) comprising (i) a first material (top part of 134) on the inner liner section of the continuous liner (vertical part of 132) and (ii) a second material (bottom part of 134) on the liner section (horizontal part of 132) of the continuous liner (132);

a gate structure (144/154) comprising a conductive gate layer (154) on at least a portion of a gate dielectric layer (144) on at least a portion of the adjacent vertical fins (F2s), the continuous liner (132), the discontinuous liner (134) , and the fill layer (136); and 
a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).

Regarding the limitation,
	Wherein the second material is different from the first material.
	In the remarks filed March 24, 2021 (“Remarks”), Applicant states that they have support for the above amendments based upon at least figure 5 and ¶ 0053.3 According to figure 5 and ¶ 0053 Applicant is able to have the first material and second material be different because they can perform a directional ion beam implant of the dopants. 
	Lo teaches that at least in figure 3C:
	That one can ion implant a dopant such as nitrogen into the trench between two fins of the substrate. Col. 5 at lines 4-38 generally, and at line 11 for nitrogen. Further, Lo teaches that one can directionally control the ion implantation such that one may, but may not control the tilt angle of the ion implantation. Id. Lo describes the same, if not greater, level of direction than Applicant in how to perform the ion implantation. 
	Therefore, based upon the directions of Lo it would have been obvious to one of ordinary skill in the art that they could perform an ion beam implantation doping of Chung in the same manner as described by Applicant. 
Further, it would have been obvious to one of ordinary skill in the art to add the dopant of Lo to the device of Chung because it can provide a high etching resistance. Shin ¶ 0033, where Shin uses plasma to perform the doping of the same dopant. Therefore, the plasma doping of shin and the ion beam implantation doping of Lo appear to be equivalent in that both introduce the same doping into the same type of device. As such the rational to use the doping of Shin applies equally to the rational of why one would combine Lo with Chung. Further, this doping would reduces or prevents the doped oxide film from being removed by the etching steps of Chung. 
	Based upon the discussion above it would have been obvious that the second material is different from the first material as one of ordinary skill in the art would be doping the discontinuous layer in the same manner and means as Applicant. 

Chung does not teach:
The liner section is a doped liner section;

Shin teaches at least in figures 1E-1J:
A similar process of forming the doped liner section as Applicant. Where in figure 1F Shin teaches doping layer 140. ¶ 0032. Based upon the specific dopant process used by one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art that some of the dopant 144 in figure 1F would also enter the layer 130 of Shin. 
It would have been obvious to one of ordinary skill in the art to add the dopant of Shin to the device of Chung because Shin teaches the doped oxide film 140a can provide a high etching resistance. ¶ 0033. This reduces or prevents the doped oxide film from being removed by the etching steps of Chung.
Further, as discussed above Lo likewise teaches an equivalent doping process. 

Thus, the combination of Chung, Lo and Shin teach: 
.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 18, Chung and Shin do not teach:
Wherein the second material is selected from the a group consisting of germanium dioxide (GeO2) and amorphous carbon (a-C).
Chung teaches that second material can be made of silicon oxide.

Cheng teaches:
That silicon oxide can be replaced by germanium dioxide for use in an etch stop layer or a sacrificial layer. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1) (“Chung”), in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”), in view of Lo et al. (US 10,515,845 B2) (“Lo”), in view of Shin et al. (US 2009/0020845 A1) (“Shin”), in view of Li et al., "Yttrium passivation of defects in GeO2  and GeO2/Ge interfaces", Appl. Phys. Lett. 110, 032903 (2017); https://doi.org/10.1063/1.4974291, Jan. 19, 2017 (“Li”).
Regarding claim 19, Chung and Shin do not teach:
Wherein the second and third materials are doped, and 
wherein second material is selected from the group consisting of germanium dioxide (GeO2) and amorphous carbon (a-C) (see claims 10-11 for a discussion of the first, second, and third materials).

Chung teaches that:
 second material (horizontal section of 134) is part of the channel packing layer (vertical section of 134), and are made of silicon oxide.

Cheng teaches:
That silicon oxide can be replaced by germanium dioxide. ¶ 0022.
Thus, Cheng teaches that both silicon oxide and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cheng teaches that both silicon oxide and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chung with GeO2 of Cheng. 

That silicon oxide can be replaced by germanium dioxide. Pg. 1, col. 1 at ¶¶ 1-3.

Li teaches:
That when dopes germanium dioxide with yttrium one is able to produce an oxide with a lower etch rate and improved electrical reliability over silicon oxide. Id.

Based upon the combination of references,
It would have been obvious to one of ordinary skill in the art to substitute germanium dioxide for silicon oxide as they are art recognized equivalents, and it would have been known to dope the germanium oxide with yttrium as it would create a better oxide layer than silicon oxide based upon its improved electrical reliability and lower etch rate.
Regarding claim 20, Chung teaches at least in figure 1B:
Wherein the fill layer has a bulk modulus greater than 8 gigapascals (> 8 GPa). (this is a product-by-process limitation, because the prior art teaches the claimed structural features it is obvious that it would have the same characteristics. Thus, it is obvious that the combined prior art teaches the above limitations).
.





	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks at 6, where Applicant states they have support in ¶¶ 0050, 53, 76, figure 5 and figure 7.
        2 Remarks at 6, where Applicant states they have support in ¶¶ 0050, 53, 76, figure 5 and figure 7.
        3 Remarks at 6, where Applicant states they have support in ¶¶ 0050, 53, 76, figure 5 and figure 7.